[Cite as Smith v. Court of Common Pleas, 2014-Ohio-2070.]


                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                     No. 101204



                                 MITCHIRAL SMITH

                                                             RELATOR

                                                   vs.

                            STATE OF OHIO,
                        COURT OF COMMON PLEAS
                                                             RESPONDENT




                                         JUDGMENT:
                                         WRIT DENIED


                                         Writ of Mandamus
                                         Motion No. 474297
                                         Order No. 474457


        RELEASE DATE: May 13, 2014
FOR RELATOR

Mitchiral Smith, pro se
Inmate No. 504-628
Ohio State Penitentiary
8788 Coitsville Hubbard Road
Youngstown, Ohio 44505


ATTORNEY FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
FRANK D. CELEBREZZE, JR., P.J.:

       {¶1} Mitchiral Smith (“Smith”) has filed a petition for writ of mandamus. Smith

seeks an order from this court that requires the state of Ohio or the “Court of Common

Pleas” to fulfill obligations under the law regarding motions he filed on June 26, 2013, in

Cuyahoga C.P. Nos. CR-470361, CR-473965, and CR-468168. Smith does not identify

the nature of the motions or specify in any detail what duty respondents have violated.

The dockets reflect that he filed a motion on June 26, 2013, in each case requesting to set

up a payment plan for court costs. Respondents state of Ohio and Cuyahoga County

Court of Common Pleas have filed a motion for summary judgment, which we grant for

the reasons that follow.

       {¶2} Smith’s petition is defective in several respects that would warrant dismissal

of the complaint. Civ.R. 10(A); Loc.App.R. 45; Jordan v. Cuyahoga Cty. Court of

Common Pleas, 8th Dist. Cuyahoga No. 94578, 2011-Ohio-1813, ¶ 3 (failure to include

addresses of the parties and failure to caption the action in accordance with R.C. 2731.04

may be grounds for dismissal). Respondents allege that the state of Ohio is not a proper

party. In addition, respondents maintain that the petition is moot based on the certified

copies of journal entries that were entered on April 15, 2014, and that were filed in the

cases on April 16, 2014, which respondents have submitted in support of the motion for

summary judgment.
      {¶3} The journal entries establish that the motions have been granted. Accordingly,

Smith is not entitled to a writ of mandamus. State ex rel. Culgan v. Kimbler, 132 Ohio

St.3d 480, 2012-Ohio-3310, 974 N.E.2d 88 (a writ of mandamus will not issue to compel

an act already performed); see also State ex rel. Pettway, 8th Dist. Cuyahoga No. 99259,

2013-Ohio-1567, ¶ 2.

      {¶4} Respondents’ motion for summary judgment is granted, and Smith’s petition

for writ of mandamus is denied. Relator to pay costs. Costs waived. The court directs

the clerk of court to serve all parties with notice of this judgment and its date of entry

upon the journal as required by Civ.R. 58(B).

      {¶5} Writ denied.



FRANK D. CELEBREZZE, JR., PRESIDING JUDGE

KENNETH A. ROCCO, J., and
KATHLEEN ANN KEOUGH, J., CONCUR